DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For example, claim 16 recites, in part, “and the processor and the transceiver configured, on a condition the transceiver has received a message with an indication to monitor a set of sPDCCH candidates, to monitor, based on the received message, a set of PDCCH candidates for DCI associated with a short transmission time interval (sTTI), wherein the set of PDCCH candidates is a subset of the full set of the PDCCH candidates of the search space”. The claim is rejected because it is unclear which PDCCH are being monitored based on the construction of the claims. The claims initially recite, “not receiving a message with an indication to monitor a set of short PDCCH (sPDCCH) candidates,……. to monitor a set of full 
The office is interpreting the claims as:
“on a condition the transceiver has received a message with an indication to monitor a set of sPDCCH candidates, to monitor, based on the received message, a set of sPDCCH candidates for DCI associated with a short transmission time interval (sTTI), wherein the set of sPDCCH candidates is a subset of the full set of the sPDCCH candidates of the search space”.
Thus, the Office recommends amending the claim to overcome the above issue.
Claim 23 which is directed to a method of claim 16 is similarly rejected for the reasons given above. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by You et al (US 2018/0234998 A1).
Regarding claims 16 and 23, the disclosure of You teaches a wireless transmit/receive unit (WTRU) comprising: 
a transceiver (fig.10 teaches an RF unit); and 
a processor (fig.10 teaches a processor); 
the processor configured to determine physical downlink control channel (PDCCH) candidates to monitor for downlink control information (DCI) (par.[0008 – 0009] describes monitoring a plurality of decoding candidates in a TTI which may 
the processor and the transceiver configured, on a condition the transceiver has not received a message with an indication to monitor a set of short PDCCH (sPDCCH) candidates (par.[0179 – 0182] describe the UE receiving a semi-static indication or dynamic indication which indicates to the UE whether resources are configured in sTTI or TTI. If the resources are configured in sTTI, then monitoring of sTTI USS is performed as discussed on pg.15 as it pertains to both common and user specific search spaces, otherwise if the traditional/legacy TTI is indicated the UE will monitor PDCCH candidates as discussed in par.[0080- 0081] and pg.15), to monitor a set of PDCCH candidates for DCI, wherein the set of PDCCH candidates is a full set of PDCCH candidates of a search space (par.[0080 – 0081] describes a UE monitoring each candidate PDCCH in a search space, par.[0107 – 0108]); and 
the processor and the transceiver configured, on a condition the transceiver has received a message with an indication to monitor a set of sPDCCH candidates (par.[0165] discloses receiving an indication to monitor USS in an sTTI), to monitor, based on the received message, a set of PDCCH candidates for DCI associated with a short transmission time interval (sTTI), wherein the set of PDCCH candidates is a subset of the full set of the PDCCH candidates of the search space (par.[0165] discloses that the UE will monitor only the sPDDCH User Search Space (USS) and does not have to monitor the PDCCH USS).
Regarding claims 17 and 25, You discloses monitor, in a subsequent time window, sPDCCH candidates of another search space for DCI (par.[0182] and fig.7 discloses that when the PDCCH_STTI_ind is received the UE may monitor for sPDCCH throughout the subframe, e.g. multiple sTTIs until the next subframe).

Regarding claims 18 and 26, You discloses wherein each PDCCH candidate of the search space is associated with an aggregation level, and wherein the aggregation level is associated with a search space size defined by a number of control channel elements (CCEs) (par.[0075] discloses the PDCCH is transmitted on an aggregation of one or a plurality of CCEs).
Regarding claims 19 and 27, You discloses wherein the indication to monitor the set of sPDCCH candidates is an indication of the presence of one or more sPDCCH search spaces in a short transmission time interval (sTTI) time window (par.[0180 – 0182] which discloses the sTTI indication, and fig.7 which discloses monitoring the search spaces in the sTTI).
Regarding claims 20 and 28, You discloses wherein the search space is a WTRU-specific search space (pg.15 describes common and user specific/WTRU specific search spaces).
Regarding claims 21 and 29, You discloses wherein the processor is configured to determine one or more aggregation levels based on whether the transceiver has received a message with an indication to monitor the set of sPDCCH candidates and to determine the PDCCH candidates to be monitored based on the determined one or more aggregation levels (par.[0078 - 0079] recites, in part, “In a 3GPP LTE/LTE-A system, a set of CCEs on which a PDCCH can be located for each UE is defined. A 

Regarding claims 22 and 30, You discloses wherein a plurality of CCEs associated with the determined PDCCH candidates are defined as a function of a radio network temporary identifier (RNTI) (par.[0079 - 0081] discloses a CCE in a set, is called a search space in which a UE can detect a PDCCH. The PDCCH is CRC masked using the UE’s RNTI. Thus, the plurality of CCEs in a set, e.g. “a search space” which is used to transmit the PDCCH candidate are defined by the RNTI used to decode the PDCCH).
Regarding claim 24, You discloses monitoring, on a condition the WTRU has not received a message with an indication to monitor a set of sPDCCH candidates, a set of PDCCH candidates for DCI, wherein the set of PDCCH candidates is a full set of PDCCH candidates of the search space (par.[0179 – 0182] describe the UE receiving a semi-static indication or dynamic indication which indicates to the UE whether resources are configured in sTTI or TTI. If the resources are configured in sTTI, then monitoring of sTTI USS is performed as discussed on pg.15 as it pertains to both common and user .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (US 2018/0098337 A1) “Method for Transmitting and Receiving Data in Wireless Communications Systems and Apparatus for the Same”
Nogami et al. (US 2017/0273071 A1) “User Equipments, Base Station, and Methods” par.[0140] discloses indicating in a subframes whether the device should monitor a PDCCH or sPDCCH based on signaling. 
Urabayashi (WO 2017/170157 A1) “Base Station and Wireless Terminal”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411